[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                No. 06-13701                 January 4, 2007
                            Non-Argument Calendar         THOMAS K. KAHN
                          ________________________              CLERK

                                D.C. Docket Nos.
                             06-00134-CV-T-30MSS
                               03-BK-23102-ALP

IN RE: AMERICAN EQUITY CORPORATION OF PINELLAS,

                                                     Debtor.

____________________________________________________

ESTHER GLAUSER,
PAUL C. ASTOR,
Executor of the Estate of Julius Glauser,
JULIUS GLAUSER, IRA,



                                                        Plaintiffs-Appellants,

                                      versus

V. JOHN BROOK,
Trustee,


                                                         Defendant-Appellee.
                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________
                                  (January 4, 2007)

Before BLACK, MARCUS and COX, Circuit Judges.

PER CURIAM:

       Appellants Esther Glauser, Paul C. Astor, Executor of the estate of Julius

Glauser, and the Julius Glauser IRA (collectively, “the Glausers”) seek reversal of

the district court’s affirmance of an order of the bankruptcy court approving a

compromise in two adversarial proceedings initiated by the Chapter 7 Trustee of

the Estate of American Equity Corporation of Pinellas (“the Debtor”) against

Ronald Clampitt, Gina Clampitt, and others. The compromise was made between

the Trustee, Ronald Clampitt (who is the sole shareholder of the Debtor) and Gina

Clampitt (Ronald Clampitt’s wife). The Glausers are creditors of the Debtor.

       Having thoroughly reviewed the briefs and the record on appeal, we hold

that the district court erred in affirming the bankruptcy court because the

bankruptcy court abused its discretion in approving the compromise. The record

is not sufficiently developed to support a finding that the compromise is in the best

interest of the estate.



                                          2
      Therefore, we reverse the district court’s order affirming the order of the

bankruptcy court. We instruct the district court to vacate the order of the

bankruptcy court and to remand to the bankruptcy court for further proceedings.

      REVERSED.1




      1
             Appellee's motion for damages and costs is DENIED.

                                           3